Citation Nr: 0214538	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  97-25 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
head.  

2.  Entitlement to service connection for arthritis of the 
left shoulder.

3.  Entitlement to service connection for arthritis of the 
legs.  

4.  Entitlement to service connection for arthritis of the 
right hip.

5.  Entitlement to service connection for arthritis of the 
right hand.  

6.  Entitlement to service connection for flat feet.  

7.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

8.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
cervical spine disability.  

9.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left hip disability.

10.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bladder disability.  

11.  Entitlement to a rating in excess of 10 percent for 
residuals of a laceration of the extensor tendons of the left 
right and little fingers.  

12.  Entitlement to a compensable evaluation for residuals of 
a fracture of the alveolar arch with fractures of teeth 24, 
25 and 26.  

13.  Entitlement to special monthly pension based on a need 
for the regular aid and attendance of another person.  

(The issues of entitlement to service connection for PTSD, 
headaches, a disorder of the lower extremities and liver 
disease will be the subjects of a later decision.) 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant, T.S., C.T.


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In correspondence which was received at the Board in November 
1996, the veteran claimed entitlement to service connection 
for chronic bronchitis.  This issue has been neither 
procedurally prepared nor certified for appellate review and 
is referred to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995). 

The Board is undertaking additional development on the issues 
of service connection for PTSD, headaches, a disorder of the 
lower extremities and liver disease, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  There is no competent evidence of record demonstrating 
that the veteran currently has arthritis of the head.  

2.  There is no competent evidence of record demonstrating 
that the veteran currently has arthritis of the left 
shoulder.

3.  There is no competent evidence of record demonstrating 
that the veteran currently has arthritis of the legs.

4.  There is no competent evidence of record demonstrating 
that the veteran currently has arthritis of the right hip 
which was incurred in or aggravated by active duty.  

5.  There is no competent evidence of record demonstrating 
that the veteran currently has arthritis of the right hand. 

6.  Flat feet were not present during active duty or for many 
years after discharge from active duty.  

7.  The RO denied service connection for hearing loss in 
December 1990; a notice of disagreement was not received to 
initiate an appeal from that determination.  

8.  Evidence received since the December 1990 rating decision 
does not bear directly and substantially upon the matter at 
hand, is cumulative and redundant and is not so significant 
that it must be considered in order to fully decide the 
merits of the claim.  

9.  The RO denied service connection for a cervical spine 
disorder in December 1990.  

10.  Evidence received since the December 1990 RO decision 
does not bear directly and substantially upon the matter at 
hand, is cumulative and redundant and is not so significant 
that it must be considered in order to fully decide the 
merits of the claim.  

11.  The RO denied service connection for a left hip disorder 
in August 1980; a notice of disagreement was not received to 
initiate an appeal from that determination.  

12.  Evidence received since the August 1980 rating decision 
does not bear directly and substantially upon the matter at 
hand, is cumulative and redundant and is not so significant 
that it must be considered in order to fully decide the 
merits of the claim.  

13.  The Board denied service connection for a bladder 
disorder in May 1981.  

14.  Evidence received since the May 1981 Board decision does 
not bear directly and substantially upon the matter at hand, 
is cumulative and redundant and is not so significant that it 
must be considered in order to fully decide the merits of the 
claim.  

15.  The veteran failed to report for VA examinations of the 
hands, teeth and for aid and attendance in November and 
December 2000 without good cause being shown.  

16.  The veteran's service-connected disabilities are 
lumbosacral strain, degenerative disk disease, and 
degenerative joint disease of the lumbar spine (evaluated as 
60 percent disabling); residuals of a laceration of the 
extensor tendons of the left ring and little fingers 
(evaluated as 10 percent disabling); residuals of a fracture 
of the alveolar arch with fracture of teeth numbers 24,25 and 
26 (non-compensable evaluation); and a scar on the lower left 
lip (non-compensable evaluation).

17.  The veteran's service-connected disabilities do not 
render him so helpless as to be unable to care for himself or 
protect himself from the dangers or hazards incident to his 
daily environment.

18.  The veteran is not permanently or substantially confined 
to his house or immediate premises as a result of his 
service-connected disabilities.  




CONCLUSIONS OF LAW

1.  Arthritis of the head was not incurred in or aggravated 
by service.  38 U.S.C.A. §§  1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).

2.  Arthritis of the left shoulder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2001).

3.  Arthritis of the legs were not incurred in or aggravated 
by service.  38 U.S.C.A. §§  1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).

4.  Arthritis of the right hip was not incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2001).

5.  Arthritis of the right hand was not incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2001).

6.  Flat feet were not incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2001).

7.  The December 1990 rating decision which denied 
entitlement to service connection for bilateral hearing loss 
is final.  38 U.S.C.A. § 7105(c) (West 1991).

8.  Evidence received since the December 1990 rating decision 
denying service connection for bilateral hearing loss is not 
new and material, and the claim for that benefit has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  

9.  The December 1990 rating decision which denied service 
connection for a cervical spine disorder is final.  38 
U.S.C.A. § 7105(c) (West 1991).

10.  Evidence received since the December 1990 RO decision 
denying service connection for a cervical spine disorder is 
not new and material, and the claim for that benefit has not 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

11.  The August 1980 rating decision which denied entitlement 
to service connection for a left hip disorder is final.  38 
U.S.C.A. § 7105(c) (West 1991).

12.  Evidence received since the August 1980 rating decision 
denying service connection for a left hip disorder is not new 
and material, and the claim for that benefit has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  

13.  The May 1981 Board decision which denied service 
connection for a bladder disorder is final.  38 U.S.C.A. § 
7104 (West 1991); 38 C.F.R. § 20.1100 (2001).

14.  Evidence received since the May 1981 Board decision 
denying service connection for a cervical spine disorder is 
not new and material, and the claim for that benefit has not 
been reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2002);  38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2001).

15.  The claim of entitlement to an evaluation in excess of 
10 percent for residuals of a laceration of the extensor 
tendons of the left ring and little fingers is denied due to 
failure to report, without good cause, for a VA compensation 
examination.  38 C.F.R. § 3.655(b) (2001).

16.  The claim of entitlement to a compensable evaluation for 
residuals of a fracture of the alveolar arch with fractures 
of teeth 24, 25 and 26, is denied due to failure to report, 
without good cause, for a VA compensation examination.  38 
C.F.R. § 3.655(b) (2001).

17.  The criteria for establishing entitlement to special 
monthly compensation based on being housebound or in need of 
regular aid and attendance have not been met.  38 U.S.C.A. §§ 
1114, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.350, 
3.352 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, private 
and VA medical records, reports of VA examinations, Social 
Security Administration records, transcripts of RO hearings 
and correspondence from the veteran.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.  

The veteran was scheduled for VA housebound, dental and hand 
examinations in November and December 2000 but failed to 
report.  No reason was provided for his failure to appear for 
examination.  The veteran was also afforded an opportunity to 
present testimony to a Member of the Board in June 2002 but 
again failed to report for his scheduled hearing.  No reason 
was provided for his failure to appear for the hearing.  

In a February 2002 letter from the RO and in a November 2002 
supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for service 
connection claims, attempts to reopen claims which were 
previously denied and increased rating claims.  The 
discussions in the rating decision, statement of the case, 
supplemental statement of the case and correspondence from 
the RO have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service Connection Claims

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309.  

In addition, service connection may be granted for a disorder 
which is proximately due to or the result of a service-
connected disability. 38 C.F.R. § 3.310(a).  Secondary 
service connection may also be established when there is 
aggravation of a veteran's nonservice-connected condition 
that is proximately due to or the result of a service-
connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In 
those circumstances, compensation is allowable for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  See 38 C.F.R. § 3.322.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Entitlement to service connection for arthritis of the left 
Shoulder

Service connection is not warranted for arthritis of the left 
shoulder.  There is no competent evidence of the presence of 
the disorder during active duty.  The service medical records 
are silent as to the presence of the disorder.  Physical 
examination at the time of the veteran's discharge 
examination was normal.  

There is no competent evidence of record demonstrating the 
presence of arthritis of the left shoulder to a compensable 
degree within one year of discharge which would have allowed 
for a grant of service connection on a presumptive basis.  

There is no competent evidence of record demonstrating that 
the veteran currently experiences arthritis of the left 
shoulder.  In January 1992, the veteran complained of chronic 
pain in the left shoulder but no diagnosis was made.  A 
February 1992 X-ray examination of the left shoulder was 
interpreted as being within normal limits.  It was noted that 
the veteran injured his left shoulder in November 1991.  A 
March 1995 X-ray examination of the left shoulder was 
interpreted as being essentially normal.  

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).  

The only evidence of record which demonstrates that the 
veteran currently has arthritis of the left shoulder which 
was incurred in or aggravated by active duty is the veteran's 
own allegations and testimony.  A lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Entitlement to service connection for arthritis of the right 
hip

Service connection is not warranted for arthritis of the 
right hip.  There is no competent evidence of record 
demonstrating that the veteran had the disorder during active 
duty.  The service medical records are silent and physical 
examination at the time of the veteran's discharge was 
normal.  

There is no competent evidence of record demonstrating the 
presence of arthritis of the right hip to a compensable 
degree within one year of discharge which would have allowed 
for a grant of service connection on a presumptive basis.  

While there is competent evidence of the current presence of 
arthritis of the right hip, this disorder was first noted 
more than 20 years after the veteran's discharge from active 
duty.  A March 1995 X-ray examination of the right hip was 
interpreted as revealing possible very minimal narrowing of 
the articular space with nothing else remarkable seen.  This 
pathology, however, was not linked to active duty in any way.  

As there is no competent evidence of the presence of the 
disorder during active duty or for many years afterward and 
as there is no competent evidence of record linking currently 
existing arthritis of the right hip to active duty on any 
basis, the claim must be denied.  

Entitlement to service connection for arthritis of the right 
hand

Service connection is not warranted for arthritis of the 
right hand.  There is no competent evidence of record 
demonstrating that the disorder was present during active 
duty.  The service medical records are silent as to the 
presence of arthritis of the right hand and clinical 
evaluation of the upper extremities was normal at the time of 
the service exit examination.  

There is no competent evidence of record demonstrating the 
presence of arthritis of the right hand to a compensable 
degree within one year of discharge which would have allowed 
for a grant of service connection on a presumptive basis.  

There is no competent evidence of record demonstrating that 
the veteran currently experiences arthritis of the right 
hand.  A March 1995 X-ray examination of the right hand was 
interpreted as being essentially within normal limits.  A 
claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).  

The only evidence of record which demonstrates that the 
veteran currently has arthritis of the right hand which was 
incurred in or aggravated by active duty is the veteran's own 
allegations and testimony.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Entitlement to service connection for arthritis of the head

Service connection is not warranted for arthritis of the 
head.  There is no competent evidence of record demonstrating 
the presence of disorder during the veteran's period of 
active duty service.  The service medical records are silent 
to the disorder.  

There is no competent evidence of record demonstrating the 
presence of arthritis of the head to a compensable degree 
within one year of discharge which would have allowed for a 
grant of service connection on a presumptive basis.  

There is no competent evidence of record of the current 
existence of arthritis of the head.  The post-service medical 
records are silent as to the presence of the disorder.  A 
March 1996 CT of the head was interpreted as being an 
essentially normal study.  In order to obtain service 
connection, there must be both evidence of a disease or 
injury that was incurred in or aggravated by service, and a 
present disability which is attributable to such disease or 
injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A 
claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).  

The only evidence of record which indicates that the veteran 
has arthritis of the head is the veteran's own allegations 
and testimony.  However, as noted above, the veteran is a lay 
person and is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Entitlement to service connection for flat feet

Service connection is not warranted for flat feet.  The 
service medical records are silent as to the presence of any 
foot disorder.  The first objective evidence of the presence 
of any foot disorder was in 1996, more than 20 years after 
the veteran's discharge from active duty.  

The post-service medical evidence does not indicate that the 
veteran's current foot problems were incurred in or 
aggravated by active duty.  

A February 1996 VA clinical record indicates the veteran was 
complaining that his left foot was larger than the right.  He 
reported the presence of diffuse bilateral pain in his feet 
for many years.  Pes planus was noted.  The assessments were 
leg length discrepancy, left greater than right and also 
diffuse foot pain bilaterally with nothing being noted 
clinically.  A February 1996 X-ray of the left foot was 
interpreted as revealing minimal spur formation involving the 
tarsal first metatarsal joint as well as the first 
metatarsophalangeal joint.  A small posterior calcaneal spur 
was also noted.  X-ray examination of the right foot reveal 
minimal spur formation at the tarsal first metatarsal joint 
as well as the first metatarsophalangeal joint.  

In March 1996, the veteran complained of diffuse pain 
especially in the right great toe on the bottom.  X-rays were 
referenced as showing no gross abnormality.  The assessment 
was leg length discrepancy.  

The veteran testified in February 1997 that his feet were 
flat because of nerve problems in his back.  He stated that 
he had spurs and fallen arches.  He indicated that he did not 
have flat feet when he went into the service.  He testified 
that he was diagnosed with flat feet in 1990 or 1991.  

A September 1998 VA clinical record reveals that the veteran 
was being fitted for an orthotic device.  It was noted that 
the veteran had limb length discrepancy and flat feet 
bilaterally.  

While there is competent medical evidence of the presence of 
flat feet, the disorder has not been linked back to active 
duty on any basis.  The only evidence of record which links 
currently existing flat feet to active duty in any way is the 
veteran's own allegations and testimony.  However, as noted 
above, the veteran is a lay person and is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

As there is no competent evidence of the presence of flat 
feet during active duty or for many years after discharge and 
as the currently diagnosed flat feet have not been linked by 
competent evidence to active duty in any way, service 
connection for flat feet is not warranted. 

The Board notes the veteran has not been afforded VA 
examinations to determine the etiology of the claimed 
arthritis of the head, arthritis of the left shoulder, 
arthritis of the legs, arthritis of the right hip, arthritis 
of the right hand, and his flat feet.  However, due to the 
lack of in-service findings of the disorders and the lack of 
objective evidence of the disorders (if any) for many years 
after discharge, any opinions obtained would be purely 
speculative.  This is especially so as the Board takes note 
of the many references by health care professionals to the 
fact that the veteran was a very poor historian.  An opinion 
based on such poor history is of little probative value and 
there are no contemporaneous objective medical records to 
otherwise base an opinion on.  

New and Material Claims
Criteria

The veteran's claim of entitlement to service connection for 
a cervical spine disability was denied by the Board in May 
1981.  His claim of entitlement to service connection for 
bilateral hearing loss was last denied by the RO in December 
1990 and he was provided notice of the decision the same 
month.  This decision became final in December 1991.  His 
claim of entitlement to service connection for a left hip 
disability was last denied by the RO in August 1980 and he 
was provided notice of the decision in September 1980.  This 
decision became final in September 1981.  His claim of 
entitlement to service connection for a cervical spine 
disability was last denied by the Board in May 1981.  The 
veteran was provided notice of these decisions and of his 
applicable procedural and appellate rights but did not appeal 
the denials of service connection and the decisions became 
final.  These claims for service connection cannot thereafter 
be reopened or allowed, except as otherwise provided.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of determining whether a case should be 
reopened, the credibility of any factual statements added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).



Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  
Factual Background

The veteran was treated numerous times for ear infections 
while on active duty.  

At the time of the veteran's entrance audiological evaluation 
in March 1971, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
Not 
reported 
10
LEFT
25
40
15
Not 
reported
10


On in-service audiological evaluation in May 1971, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
Not 
reported
20
LEFT
15
15
20
Not 
reported
15



A second in-service audiological evaluation was conducted in 
May 1971, and the pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
45
55
Not 
reported
75
LEFT
90
80
90
Not 
reported
Not 
reported 

On in-service audiological evaluation in June 1972, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
20
Not 
reported
35
LEFT
25
20
15
Not 
reported
20

On in-service audiological evaluation in September 1972, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
Not 
reported
10
LEFT
15
5
5
Not 
reported
15



At the time of the separation examination in October 1972, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
Not 
reported
0
LEFT
0
0
0
Not 
reported
0

On VA audiological evaluation in August 1973, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
20
LEFT
10
5
10
10
15

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.  
It was noted that the veteran complained of repeated ear 
infections and decreased hearing during the infections but no 
hearing loss otherwise.  The pertinent diagnosis was 
bilateral sensorineural deafness.   

The RO denied service connection for bilateral sensorineural 
deafness in December 1973.  The RO determined that the 
veteran had pre-existing hearing loss which was not 
aggravated by active duty service.  It also noted that the 
current hearing acuity was not worse than it was at the time 
of the veteran's entrance into active duty.  The veteran was 
informed of the decision and of his procedural and appellate 
rights the same month.  



On audiological evaluation in March 1989, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not 
reported
5
0
15
30
LEFT
Not 
reported
0
10
0
15

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
It was noted that the veteran had normal hearing bilaterally.  

In December 1990 the RO determined that the veteran had not 
submitted new and material evidence to reopen the claim of 
entitlement to service connection for bilateral hearing loss.  
He was informed of this decision the same month.  

On audiological evaluation in April 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
20
35
LEFT
5
10
10
10
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
It was noted that the veteran's hearing was unchanged when 
compared with a 1989 evaluation.  



Analysis

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for bilateral hearing loss.  The pertinent 
evidence submitted subsequent to the December 1990 RO 
decision consists of a VA audiological examination.  The 
report of the April 1996 VA audiological examination did not 
indicate that the veteran's pre-existing hearing loss was 
aggravated by active duty nor did it link current hearing 
loss to active duty in any way.  In fact, the April 1996 VA 
examination did not indicate that the veteran had hearing 
loss for VA purposes at that time.  The Court has held that 
additional evidence, which consists of records of 
post-service treatment that do not indicate in any way that a 
condition is service-connected, is not new and material.  Cox 
v. Brown, 5 Vet. App. 95, 99 (1993).

The Board finds the evidence submitted subsequent to the 
December 1990 RO decision which denied service connection for 
bilateral hearing loss does not bear directly and 
substantially upon the specific matter under consideration, 
is cumulative, and by itself or in connection with the 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
cervical spine disability.  

Factual Background

The veteran was treated for low back problems during active 
duty but the service medical records were silent as to the 
presence of any cervical spine disability.  No pertinent 
abnormalities were noted on the report of the separation 
examination which was conducted in October 1972.

In March 1975, it was noted that the veteran injured his neck 
and back in February 1975.  He complained in part of cervical 
spine pain.  The pertinent diagnosis was cervical strain.  

A September 1977 X-ray of the cervical spine was interpreted 
as being normal.  

A March 1978 letter from a private physician indicates that 
the range of motion of the veteran's neck was satisfactory.  
It was noted at that time that the veteran injured his back 
in June 1977 while lifting a trash can.  A March 1978 X-ray 
of the cervical spine was interpreted as revealing evidence 
of minimal torticollis and no other abnormality.

The veteran was treated intermittently for neck pain by VA 
and private physicians in 1977, 1978 and 1979.  

A February 1979 report of VA examination included a pertinent 
diagnosis of residuals of neck injury.  The veteran reported 
that he experienced a whiplash injury during active duty.  A 
February 1979 X-ray of the cervical spine was interpreted as 
being normal.  

By rating decision dated in April 1979, the RO denied service 
connection for a cervical spine injury.  It was noted that 
the service records were negative for any evidence of a 
chronic cervical spine injury.  The RO denied the claim again 
in July 1979.  

By decision dated in May 1981, the Board denied service 
connection for residuals of an injury to the cervical spine.  
The Board found that the evidence of record did not show that 
the veteran had a cervical spine injury during active duty 
nor had any cervical spine disorder been shown to be 
reasonably related to service.  

VA treatment records dated from 1973 to 1981 reflect 
intermittent complaints of neck pain.  A cervical spasm was 
noted in September 1979.  A January 1980 record notes the 
presence of several problems including cervical spine pain 
and indicated that they appear to be chronic problems.  The 
assessment was low back syndrome and questionable psychogenic 
rheumatism.  In December 1981, the veteran complained of 
ulnar nerve neuropathy and pain and muscle spasm in the low 
cervical and upper dorsal spine area.  The assessment was 
ulnar nerve neuralgia.  

On VA examination in November 1984, the veteran complained of 
pain in his neck.  An X-ray of the cervical spine was 
interpreted as being normal.  

At a local RO hearing in April 1985, the veteran testified as 
to low back symptomatology he experienced.  He did not report 
any problems with his cervical spine.  

A July 1987 Medical Certificate indicates that the veteran 
had marked spasm of the trapezium and post cervical muscles.  
The diagnosis was somatization.  

In November 1987, the veteran complained of increased pain in 
his neck.  The assessment was chronic back pain.  

In April 1988, the veteran complained of neck pain.  The 
impression was low back pain and neck pain and also question 
patient's motives because of questionable weakness of 
extremities.  

A February 1989 VA examination resulted in a pertinent 
diagnosis of cervical spine strain.  An X-ray of the cervical 
spine was interpreted as being negative.  

On VA examination in October 1990, a pertinent diagnosis of 
degenerative joint disease of the cervical spine with severe 
limitation of range of movements due to what appears to be 
voluntary rigidity and stiffness was made.  An October 1990 
X-ray examination of the cervical spine was interpreted as 
being normal.  

In December 1990, the RO determined that the veteran had not 
submitted new and material evidence to reopen the claim of 
entitlement to service connection for a neck disability.  

In March 1991, the veteran complained of neck pain.  

A March 1993 X-ray examination of the cervical spine was 
compared to an October 1990 X-ray.  There was no change.  No 
pathology was present.  The impression was that the 
examination did not show any disease of the cervical spine.  
A March 1993 clinical record demonstrates that the veteran 
was seeking treatment for cervical spine pain.  He reported 
left sided neck pain.  Bilateral trapezium spasm was noted.  
The assessment was low back pain.  

An August 1993 X-ray examination of the cervical spine was 
interpreted as revealing early degenerative changes involving 
C4 and C5.  

A March 1995 X-ray examination of the cervical spine revealed 
minimal lipping along the anterior superior margin of C5 with 
nothing else remarkable noted about the cervical spine.  

The veteran testified at a local RO hearing in May 1995 that 
he had pain in his neck which radiated into his arms.  

A January 1996 VA clinical record includes the notation that 
the veteran had neck pain and mild degenerative changes which 
might be contributing to his complaints of pain.  

On VA examination in March 1996, it was noted that the 
veteran had decreased range of motion in the cervical spine 
which was suggestive of some mechanical neck pain.  It was 
also noted that motor and sensory examination of the veteran 
was unreliable and an Electromyograph (EMG) was ordered to 
seek objective evidence, in part, for cervical radiculopathy, 
on the left.  The EMG examination was essentially normal.  

A May 1996 clinical record includes the notation that the 
veteran had a history of chronic neck, back and leg pain 
secondary to a motor vehicle accident in the military.  

A June 1996 VA clinical record includes the notation that the 
veteran had chronic neck pain secondary to degenerative joint 
disease of the lumbosacral spine.  

A July 1996 VA clinical record include the notation that the 
veteran had a history of chronic leg, neck, and spine pain 
secondary to a motor vehicle accident which occurred in the 
military.  The assessment was chronic pain syndrome.  

The veteran testified at a local RO hearing in February 1997 
that he experienced pain in his neck which began in 1972 
after a motor vehicle accident.  He reported that he was 
hospitalized for whiplash after the accident.  He indicated 
that he had had the pain since the time of the accident.  

A June 1998 VA clinical record reveals that the veteran was 
complaining of pain all over his body but worse in the neck 
and shoulders.  The diagnostic impression was probable 
enteroviruses.

In September 1998, the veteran complained of pain all over 
but worse in the neck and back.  The impression was mild 
spinal stenosis and chronic pain syndrome.  

Analysis

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a cervical spine disorder.  The majority of 
the clinical evidence submitted subsequent to the December 
1990 decision demonstrates intermittent complaints of and 
treatment for neck pain but do not indicate in any way that 
the disorder was related to active duty.  The Court has held 
that additional evidence, which consists of records of 
post-service treatment that do not indicate in any way that a 
condition is service-connected, is not new and material.  Cox 
v. Brown, 5 Vet. App. 95, 99 (1993).

Several of the clinical records submitted subsequent to the 
December 1990 decision indicate that the veteran had a 
history of chronic pain, including neck pain, which was 
secondary to an in-service motor vehicle accident.  The Board 
finds this evidence is not new and material.  The Court has 
held that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  In the current case, the references to the in-
service motor vehicle accident are recitations of the 
veteran's own self-reported history and do not constitute an 
actual opinion as to the etiology of the cervical spine 
disorder by the health care professionals who made the 
notations.  The fact that the veteran alleged that he had 
neck pain which he attributed to an in-service motor vehicle 
accident was already of record at the time of the December 
1990 decision.  

The veteran's testimony at the RO hearings is not new and 
material.  As noted above, the fact that the veteran alleged 
that he had neck pain which he attributed to an in-service 
accident was already of record at the time of the final prior 
Board decision.  

The Board finds the evidence submitted subsequent to the 
December 1990 RO decision which denied service connection for 
a cervical spine disorder does not bear directly and 
substantially upon the specific matter under consideration, 
is cumulative, and by itself or in connection with the 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left hip disability.  

Factual Background

A May 1971 X-ray examination of the left hip was interpreted 
as being normal.  

In July 1971, the veteran sought treatment on two different 
occasions with complaints of pain in the left hip.  An 
assessment of probable chronic muscle strain was made.  In 
August 1972, he again complained of pain in the left hip 
which was present on flexion.  The impression was pulled 
groin muscle.  

An August 1972 X-ray examination of the left hip was 
interpreted as being negative.  

In October 1972, it was noted that examination of the 
veteran's hips was normal at that time.  No pathology was 
seen.  

No pertinent abnormalities were noted on the report of the 
separation examination which was conducted in October 1972.  

In December 1972, the veteran again sought treatment for 
musculoskeletal pain in his left hip.  It was noted that no 
pathology was seen.  

On VA examination in August 1973, the veteran reported that 
he began to experience pain in his left hip after twisting 
his back during basic training.  Physical examination 
revealed some tenderness in the left hip region but the range 
of motion of the left hip joint was normal.  An X-ray of the 
left hip revealed no bone or joint abnormality.  A left hip 
disability was not diagnosed.  

The RO denied service connection for a left hip condition in 
August 1980.  It was noted that the service medical records 
were negative for any left hip problems and there was no 
post-service evidence of record demonstrating the continuity 
or existence of any left hip problems.  The veteran was 
informed of the decision and of his procedural and appellate 
rights in September 1980.  

A December 1979 VA clinical record which was received 
subsequent to the August 1980 RO decision indicates the 
veteran was complaining of severe left hip pain.  

On VA examination in February 1989, the veteran complained of 
left hip pain.  A diagnosis of left hip strain was made.  An 
X-ray of the left hip was interpreted as being negative.  

The veteran testified at a local RO hearing in February 1997 
that he injured his left hip while in the army when he was 
hit in the back.  He alleged that his hip would lock up on 
walking.  The veteran's representative alleged that the hip 
disorder was secondary to a service-connected back injury.  

Analysis

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a left hip disorder.  The clinical evidence 
submitted subsequent to the August 1980 RO decision consists 
of records reflecting complaints of left hip pain.  This 
evidence does not indicate in any way that the veteran has a 
left hip disorder which was incurred in or aggravated by 
active duty.  The Court has held that additional evidence, 
which consists of records of post-service treatment that do 
not indicate in any way that a condition is service-
connected, is not new and material.  Cox v. Brown, 5 Vet. 
App. 95, 99 (1993).  

The veteran's testimony at the February 1997 RO hearing is 
new but not material.  The fact that the veteran alleged that 
he injured his left hip during active duty was already of 
record at the time of the August 1980 RO hearing.  The 
veteran's representative's assertion that the left hip 
disorder was secondary to the service-connected back 
disability is not new and material.  Reliance upon a new 
etiological theory is insufficient to transform a claim which 
has been previously denied into a separate and distinct, or 
new, claim.  See Ashford v. Brown, 10 Vet. App. 120 (1999).

The Board finds the evidence submitted subsequent to the 
August 1980 RO decision which denied service connection for a 
left hip disorder does not bear directly and substantially 
upon the specific matter under consideration, is cumulative, 
and by itself or in connection with the evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bladder disability.  

Factual Background

The service medical records reveal that in April 1972, the 
veteran complained of discomfort in the left inguinal area 
and left testicle.  He also reported post mictural dysuria.  
The impression was non-specific urethritis.  

No pertinent abnormalities were noted on the report of the 
separation examination which was conducted in October 1972.

On VA examinations in August 1973 and February 1979, physical 
examination of the genito-urinary system was reported as 
normal.  

By rating decision dated in April 1979, the RO denied service 
connection for a bladder condition, noting that the service 
medical records were negative for evidence of a bladder 
condition.  The claim was denied by the RO again in July 
1979.  

In February 1981, the veteran complained of urinary frequency 
and dribbling accompanied by pain in the bladder area.  No 
diagnosis was made.  

By decision dated in May 1981, the Board denied service 
connection for residuals of a bladder infection.  The Board 
found that the evidence of record did not show that the 
veteran had a bladder infection during active duty nor had 
any bladder infection been shown to be reasonably related to 
service.  

A February 1977 VA clinical record which was received 
subsequent to the May 1981 Board decision indicates the 
veteran was complaining of lumbosacral back pain which had 
been present for two or three months and also left groin 
pain.  The assessment at that time was acute proctitis.  

In August 1998, the veteran complained of bladder pain.  He 
reported that it was hard for him to urinate and that he 
would occasionally dribble.  A second VA clinical record 
references the above bladder symptomatology and includes a 
diagnostic impression of benign prostatic hypertrophy.  

Analysis

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a bladder infection.  The evidence submitted 
subsequent to the May 1981 Board decision does not indicate 
that the veteran had a bladder infection during active duty 
or that he currently has a bladder infection which was linked 
to active duty.  

The two pertinent clinical records which indicate the 
presence of bladder symptomatology do not, in any way, 
indicate that the veteran had a bladder infection during 
active duty or that he currently has a bladder infection 
which is linked to active duty.  Such evidence is not new and 
material. Cox v. Brown, 5 Vet. App. 95, 99 (1993).  


General Criteria for Evaluation of Increased Ratings Claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655(b).




Entitlement to a rating in excess of 10 percent for residuals 
of a laceration of the extensor tendons of the left ring and 
little fingers.

The service medical records reveal that the veteran was 
involved in a fight in September 1971 which resulted in a 
laceration of the dorsum of the left hand dividing the common 
extensor tendons of the second, third, fourth and fifth 
fingers just distal to the volar carpal ligament.  On the day 
of the injury, the tendons were repaired.  The extensor carpi 
radialis longus was severed in the attack but not repaired.  
The extensor carpi radialis brevis was intact.  In December 
1973, the RO granted service connection for residuals of a 
laceration of the extensor tendons of the third and fourth 
fingers of the left hand.  

The veteran's claim of entitlement to an increased rating was 
submitted in February 1994.  

The evidence of record indicates that the veteran has 
intermittently complained of pain, numbness, weakness and 
loss of use in his left hand.  Some VA examinations of record 
indicate, however, that the veteran's subjective complaints 
outweighed the physical findings.  

On VA examination in August 1994, the veteran complained of 
poor left hand manipulative ability.  He reported that he was 
unable to do much fingering or handling with his left hand.  
Physical examination revealed that the veteran was only able 
to extend the third and fourth fingers at the metacarpal 
phalangeal joints to 170 degrees, lacking 10 degrees of full 
extension.  The second and fifth fingers only lacked 5 
degrees of full extension.  There was weakness of the 
extensor muscles of the four lateral fingers of the left 
hand, strength being 3/5.  Passively, a complete fist could 
be made and actively, the veteran could only make 50 percent 
of a fist, complaining of pain.  There was a well healed 
surgical scar on the dorsum of the left wrist.  

On VA examination in September 1994, the veteran complained 
of chronic pain, weakness, and limitation of motion of the 
hand.  It was noted that the veteran's left hand was his 
minor hand.  Physical examination revealed an L shaped scar 
over the proximal portion of the dorsum of the left hand.  
Passively, there was a normal range of motion of the fingers 
in the left hand.  On active motion, there was a loss of 20 
degrees of dorsiflexion of the third and fourth metacarpal 
phalangeal joints of the left hand.  On volar flexion, the 
veteran was unable to approximate the tips of the fingers to 
the transverse crease by approximately 1/4 inch.  This appeared 
to be secondary to perceived pain.  

The veteran testified in May 1995 that he had limited 
movement in his left hand.  He reported that he was right 
handed.  He indicated that he had no strength in the left 
hand.  

He testified in February 1997 that he was unable to write 
with his left hand.  He also experienced numbness and pain.  
He alleged that he lost the use of the entire left hand.  He 
reported that he was unable to dress himself with his left 
hand.  

The residuals of a laceration of the extensor tendons of the 
left ring and little fingers is currently evaluated as 10 
percent disabling under Diagnostic Code 5309, which addresses 
injury to Muscle Group IX.  See 38 C.F.R. § 4.73, Diagnostic 
Codes 5307 to 5309.  This provision  applies to the intrinsic 
muscles that supplement the function of the forearm muscles 
in delicate manipulative movements.  The intrinsic muscles 
include the thenar eminence; short flexor, opponens, abductor 
and adductor of thumb; hypothenar  eminence; short flexor, 
opponens and abductor of little finger; 4 lumbricales; 4 
dorsal and 3 palmar interossei.  A note to the criteria 
states that the hand is so compact a structure that isolated 
muscle injuries are rare, being nearly always complicated 
with injuries of bones, joints, tendons, etc.  Rate on 
limitation of motion, minimum 10 percent.

Diagnostic Code 5223 provides the criteria for evaluation of 
disability due to favorable ankylosis of multiple fingers.  
When there is favorable ankylosis of the ring and little 
fingers of the major or minor hand, a 10 percent evaluation 
is warranted.  Note 3 to this Diagnostic Code provides that 
with only one joint of a digit ankylosed or limited in its 
motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 
centimeters) of the median transverse fold of the palm; when 
so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable ankylosis.  

Diagnostic Code 5219 provides the criteria for evaluation of 
disability due to unfavorable ankylosis of multiple fingers.  
Unfavorable ankylosis of the ring and little fingers of the 
major or minor hand, warrants a 20 percent evaluation.  

The evidence of record is insufficient to grant an increased 
rating.  There is no objective evidence demonstrating that 
the left hand disability was manifested by unfavorable 
ankylosis of the ring and little fingers which is required in 
order to warrant a 20 percent evaluation.  

The Board notes that the veteran failed to report for VA 
examinations scheduled in November and December 2000.  The 
veteran did not provide any indication why he failed to 
report.  Such examinations were specifically scheduled in 
order to evaluate the residuals of the veteran's left hand 
disability.  As this is an increased ratings claim and the 
veteran failed to report for a required examination without 
good cause being shown, the claim must be denied.  38 C.F.R. 
§ 3.655(b).

Entitlement to an initial compensable evaluation for 
residuals of a fracture of the alveolar arch with fractures 
of teeth 24, 25 and 26.

The service medical records reveal that the veteran was 
involved in a motor vehicle accident in November 1972.  
Residuals of the accident were reported as an alveolar arch 
fracture involving teeth number 24 and 25, a class II 
fracture of tooth number 26 involving the pulp and a through 
and through laceration of the lower left lip.  There was no 
mention of nerve or artery involvement for any of the 
residuals.  

The post-service evidence of record demonstrates occasional 
complaints of and treatment for dental problems including 
tooth extractions.  The veteran's current claim for an 
increased rating was received in November 1994.  

A November 1990 VA clinical record includes the notation that 
the veteran had lost a great deal of bone in his jaw in the 
last eleven years.  

A June 1994 clinical record includes the notation that the 
veteran recently had wisdom teeth extracted and was 
experiencing some pain in the area of the extraction.  

The veteran's representative alleged in November 1996 that 
the veteran's jaw and teeth disorder had resulted in the loss 
of several teeth on one side with ongoing loosening and also 
decreased jaw motion.  

The veteran testified in February 1997 that he had lost 
feeling in his jaws.  He reported that he had lost four teeth 
since 1978.  

A November 1997 clinical record indicates that the veteran's 
mandible was partially edentulous but he had a serviceable 
prosthesis.  

The veteran's dental disability is currently evaluated as 
non-compensably disabling under Diagnostic Code 9904 based on 
malunion of the mandible.  Malunion of the mandible is 
evaluated on the basis of displacement, dependent upon the 
resulting degree of impairment of motion and the relative 
loss of masticatory function.  A zero percent rating is 
warranted for slight displacement.  A 10 percent rating 
requires moderate displacement.  A 20 percent rating requires 
severe displacement.  38 C.F.R. § 4.150, Code 9904.

Limitation of motion of the temporomandibular articulation is 
rated as follows: A 10 percent rating requires limitation of 
the range of lateral excursion from 0 to 4 millimeters or 
limitation of the range of inter-incisal motion from 31 to 
40 millimeters.  A 20 percent rating is warranted for 
limitation of the range of inter-incisal motion from 21 to 30 
millimeters.  A 30 percent rating is warranted for limitation 
of the range of inter-incisal motion from 11 to 20 
millimeters.  A 40 percent rating is warranted for limitation 
of the range of inter-incisal motion from 0 to 10 
millimeters.  38 C.F.R. § 4.150, Code 9905.  

Another potentially applicable Diagnostic Code is 9913.  Loss 
of teeth due to the loss of substance of the body of the 
maxilla or the mandible without loss of continuity, but where 
the lost masticatory surface cannot be restored by a suitable 
prosthesis, warrants a 10 percent rating when all upper and 
lower teeth on one side are missing, all lower anterior teeth 
are missing, or all upper anterior teeth are missing.  Where 
all lower teeth are missing, a 30 percent rating is 
warranted.  However, where lost masticatory surface can be 
restored by suitable prosthesis, a zero percent rating is 
warranted.  38 C.F.R. § 4.150, Code 9913 (2001).

The evidence of record is insufficient to grant an increased 
rating.  There is no objective evidence demonstrating that 
the dental disability was manifested by moderate or severe 
displacement of the mandible nor is there objective evidence 
demonstrating that the limitation of motion of the jaw was of 
sufficient severity to warrant a compensable evaluation.  

The veteran has alleged that he has lost teeth as a result of 
his service-connected disability.  There is competent 
evidence of record demonstrating that he had teeth removed.  
However, there is no competent evidence of record 
demonstrating that the teeth were lost as a result of his 
service-connected disability.  Additionally, even if it were 
conceded that the veteran lost teeth as a result of the 
disability, he has been fitted with a mandibular prosthesis.  
Under Diagnostic Code 9913, where the lost masticatory 
surface is restored with a suitable prosthesis, a zero 
percent rating is warranted.  

The Board notes that the veteran failed to report for VA 
examinations scheduled in November and December 2000.  The 
veteran did not provide any indication why he failed to 
report.  Such examinations were specifically scheduled in 
order to evaluate the veteran's dental disability.  As this 
is an increased ratings claim and the veteran failed to 
report for a required examination without good cause being 
shown, the claim must be denied.  38 C.F.R. § 3.655(b).


The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service 
connected disabilities has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant 
favorable decisions.


Entitlement to special monthly pension based on a need for 
the regular aid and attendance of another person.

Special monthly compensation provisions contemplate 
situations where a higher rate of compensation (as opposed to 
a higher schedular rating) may be awarded even if a 
disability has already been assigned a 100 percent schedular 
rating.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.  

Increased compensation is payable to a veteran in need of 
regular aid and attendance.  See 38 U.S.C.A. § 1114(a); 38 
C.F.R. § 3.350(b).  The following factors will be accorded 
consideration in determining that need: inability of the 
veteran to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
veteran to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment.

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the veteran remain in bed.  The fact that the 
veteran has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the veteran's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  See 38 C.F.R. § 3.352.

Special monthly compensation may also be payable pursuant to 
38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i), where the 
veteran has a single service-connected disability rated as 
100 percent disabling, and (1) has additional service- 
connected disability or disabilities ratable at 60 percent, 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
the service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of service-connected disabilities to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical areas, and it is reasonably certain 
that the disability or disabilities will continue throughout 
his lifetime.

The veteran and his representative essentially assert that, 
owing to impairment associated with his service-connected 
back disability, he is confined to his immediate premises and 
that he is unable to care for himself.  He therefore contends 
that he qualifies for special monthly compensation based on 
being housebound or because he is in need of regular aid and 
attendance.  

The veteran is service-connected for lumbosacral strain, 
degenerative disk disease, and degenerative joint disease of 
the lumbar spine (evaluated as 60 percent disabling), for 
residuals of a laceration of the extensor tendons of the left 
ring and little fingers (evaluated as 10 percent disabling) 
for residuals of a fracture of the alveolar arch with 
fracture of teeth numbers 24,25 and 26 (non-compensable 
evaluation) and for a scar on the lower left lip (non-
compensable evaluation).  The veteran has no other service-
connected disabilities.

The Board finds that the preponderance of the evidence is 
against a grant of special monthly compensation.  The 
evidence of record does not support a finding that the 
veteran meets the criteria for aid and attendance as his 
service-connected disabilities do not render him permanently 
housebound and nor do they render him sufficiently helpless 
as to require the regular aid and attendance of another 
person.  

A June 1990 vocational rehabilitation panel summary indicated 
that vocational rehabilitation was not feasible due to the 
nature and severity of the nonservice-connected 
schizophrenia.  It was specifically noted that the veteran 
did not require independent living services.  

On VA examination for housebound status in July 1995, it was 
noted that the veteran's back was moderately restricted in 
motion.  He was able to get dressed by himself and was also 
able to shower and shave by himself.  The examiner noted that 
the veteran was able to walk by himself without the aid of 
another person.  The veteran walked with a cane.  The 
diagnosis was degenerative arthritis of the entire spine and 
schizophrenia.  It was the examiner's opinion that the 
veteran did not require daily skilled service.  

On VA examination for housebound status in August 1996, it 
was noted that the veteran was able to feed himself and 
attend to his personal grooming needs.  His upper extremities 
were limited in movement.  It was noted that the left leg was 
partially paralyzed with pain in both legs.  Motion was 
limited to 80 percent.  He was able to walk 1 block or about 
100 feet.  The examiner reported that the pathology which 
affected the veteran's ability to perform self-care or to 
ambulate was schizophrenia and PTSD.  It was noted that the 
veteran had problems with the amount of medication he took 
and needed someone to give him the medication on a regular 
basis.  The diagnoses were paranoid type schizophrenia, PTSD, 
arthritis and left sided paralysis.  It was the examiner's 
opinion that the veteran required the daily personal care 
services of a skilled provider without which the veteran 
would require hospital, nursing home or other institutional 
care.  

The veteran testified in February 1997 that he required aid 
and attendance because he was unable to cook due to his back 
and neck.  

On VA examination for housebound status in March 1998, it was 
noted that the veteran had left hand limitations status post 
injury.  He was able to walk with a cane and a right leg 
tremor was present.  He had degenerative joint disease of the 
cervical and lumbar spine with loss of motion.  It was noted 
that the veteran's brother helped him dress and with his 
food.  The veteran was able to walk one block without 
assistance.  The diagnoses were degenerative disk disease and 
degenerative joint disease of the spine.  The examiner opined 
that daily skilled services were not required.  

A November 1999 report by a social worker indicated that the 
veteran was living by himself at that time.  

A May 2000 letter from a private physician indicates that the 
veteran was unable to care for himself as a result of his 
psychiatric disorder.  

The above reference evidence demonstrates that the veteran 
does not require the aid and attendance of another individual 
or was housebound as a result of his service-connected 
disabilities.  Two of the aid and attendance examination 
reports found that the veteran did not require such service.  
The examination report dated in August 1996 indicated that 
aid and attendance was needed.  The primary disability, 
however, was caused by psychiatric problems, for which 
service connection is not in effect.  It was noted that the 
veteran had problems with his medications.  There is no 
evidence in this examination report that the problems with 
taking the medication stemmed from any of his service-
connected disabilities.  Additionally, this examination 
report indicated that the veteran was able to feed himself, 
attend to his personal grooming needs, and had the ability to 
ambulate approximately one block or 100 feet.  The fact that 
the veteran's need for aid and attendance was necessitated by 
the veteran's nonservice-connected psychiatric disorder is 
reinforced by the May 2000 letter from the private physician.  
As of November 1999, the veteran was still able to live by 
himself.  

In conclusion, the medical evidence does not demonstrate that 
the veteran's service-connected disabilities render him so 
helpless as to be unable to care for himself or protect 
himself from the dangers or hazards incident to his daily 
environment, does not render him substantially confined to 
his dwelling or immediate premises, or permanently 
housebound.  Thus, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
special monthly compensation based on being housebound or in 
need of regular aid and attendance.  It follows that the 
provisions of 38 U.S.C.A. § 5107(b) are not for application.


ORDER

Service connection for arthritis of the head is denied.  

Service connection for arthritis of the left shoulder is 
denied.  

Service connection for arthritis of the legs is denied.

Service connection for arthritis of the right hip is denied.

Service connection for arthritis of the right hand is denied.

Service connection for flat feet is denied.  

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.  To this extent, the appeal is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a cervical 
spine disability.  To this extent, the appeal is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a left hip 
disability.  To this extent, the appeal is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a bladder 
disability.  To this extent, the appeal is denied.

A rating in excess of 10 percent for residuals of a 
laceration of the extensor tendons of the left right and 
little fingers is denied.  

A compensable evaluation for residuals of a fracture of the 
alveolar arch with fractures of teeth 24, 25 and 26 is 
denied.  

Entitlement to special monthly pension based on a need for 
the regular aid and attendance of another person is denied.  


		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

